NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 12a0703n.06

                                       Case No. 10-4220                                FILED
                                                                                   Jul 03, 2012
                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT                          LEONARD GREEN, Clerk


 SHERI M. MYERS,                                    )
                                                    )
        Plaintiff-Appellant,                        )
                                                    )       ON APPEAL FROM THE
                v.                                  )       UNITED STATES DISTRICT
                                                    )       COURT FOR THE SOUTHERN
 ASSET ACCEPTANCE, LLC; KIMBERLY                    )       DISTRICT OF OHIO
 A. KLEMENOK; ERIC T. KOHUT;                        )
 JEFFREY J. SOBECK; MARTIN BUNCE,                   )
                                                    )
        Defendants-Appellees.                       )

 _______________________________________

BEFORE: BATCHELDER, Chief Circuit Judge; NORRIS and STRANCH, Circuit Judges.

       ALICE M. BATCHELDER, Chief Judge. This case arises from Asset Acceptance’s

(“Asset”) purchase of a debt that Sheri Myers accumulated on her Chase Bank credit card. In May

2009, Asset sued Myers in state court to recover the debt owed on the account and attached to its

complaint a Statement of Account and an Affidavit in support of its claim.

       In August 2009, Myers sued Asset in the Southern District of Ohio, claiming that Asset

violated the federal Fair Debt Collections Practices Act (FDCPA), 15 U.S.C. § 1629e, and the Ohio

Consumer Sales Practices Act (OCSPA), Ohio Rev. Code Ann. § 1345.01, because the Statement

of Account and the Affidavit that Asset attached to its complaint in state court were false,

misleading, or deceptive. Specifically, Myers claimed that the Statement was deceptive because it

looked liked a credit card statement from Chase rather than a document from a debt collector, and
No. 10-4220, Myers v. Asset Acceptance, et al.



the Affidavit was deceptive because it did not prove the facts averred therein and the affiant did not

have personal knowledge of those facts.

        The district court granted summary judgment to Asset on the FDCPA claims. The court held

that the least sophisticated consumer would not have been misled or deceived by the Statement or

Affidavit, and there was no evidence in the record that any of the information in those documents

was false. After the court disposed of the federal claims, it declined to exercise jurisdiction over the

state law claims and dismissed them without prejudice. Myers timely appealed.

        After carefully reviewing the district court’s opinion, the briefs, and the record in this case,

we conclude that the district court did not err in granting summary judgment to Asset. As the district

court correctly set out the applicable law and correctly applied that law to the undisputed material

facts contained in the record, issuance of a full written opinion by the court would serve no

jurisprudential purpose.

        Accordingly, for the reasons stated in the district court’s well-reasoned opinion, we AFFIRM

the judgment of the district court.




                                                   2